Citation Nr: 0425967	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis with allergic rhinitis.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a nerve condition.

8.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1999 and April 2003 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed in the following portion of this decision, the 
issues on appeal (except for entitlement to service 
connection for a left knee disorder) are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  A November 1985 rating decision denied entitlement to 
service connection for a left knee disorder.

2.  Evidence received subsequent to the November 1985 rating 
decision is not evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact not 
previously established, and does not raise a reasonable 
possibility of substantiating the left knee claim.


CONCLUSIONS OF LAW

1.  The November 1985 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the November 1985 rating decision 
is not new and material, and the veteran's claim of service 
connection for a left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b).

As for the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a left knee disorder, a rating decision and a 
statement of the case have apprised the veteran of the 
reasons and bases for the VA decision, as well as the 
applicable law.  Additionally, a letter dated in March 2003 
informed the veteran of the information and evidence she 
needed to submit to substantiate this claim, as well as VA's 
development assistance.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal (see Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The revised version of 38 C.F.R. § 
3.156(a) applies in this case because the veteran's claim was 
not received until October 2001, after the current 
regulation's effective date of August 29, 2001.

The veteran's left knee claim was denied by a November 1985 
rating decision.  The November 1985 rating decision became 
final, as outlined in 38 U.S.C.A. § 7105, when the veteran 
did not file a timely substantive appeal to a statement of 
the case issued in January 1986.

At the time of the November 1985 rating decision, the 
evidence consisted primarily of service medical records.  The 
November 1985 rating decision denied entitlement to service 
connection for the left knee disability on the basis that 
there was no evidence of a current left knee disability and 
that there was no evidence of a chronic left knee disability 
in service.

The evidence added to the claims file since November 1985 
essentially consists of a private medical record reflecting 
complaints of left knee pain.  The Board can find no evidence 
of a current left knee disability, and more importantly, 
there is no evidence, old or new, relating a left knee 
disability to service.  As such, the evidence received 
subsequent to the November 1985 rating decision is not 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact not previously 
established, and does not raise a reasonable possibility of 
substantiating the left knee claim.

The Board concludes that the evidence submitted subsequent to 
the November 1985 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen the left knee claim must be 
denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a left knee disorder is denied.


REMAND

As for the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a seizure disorder, hepatitis, an acquired 
psychiatric disorder, and chronic sinusitis with allergic 
rhinitis, the record reveals that VA treatment records 
relating to these issues have been added to the claims file 
subsequent to the March 2004 statement of the case.  As there 
appears to be no waiver of initial RO consideration of this 
new evidence, the Board is not able to consider the 
additional evidence without having to remand the case to the 
RO for initial consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

A review of the claims file also reveals that the veteran has 
not been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate her claims of 
entitlement to service connection for a nerve condition and a 
foot disorder, and whether VA or the veteran is expected to 
attempt to obtain and submit such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, as the veteran 
made complaints of foot problems during service, the Board 
finds that the veteran should undergo a VA podiatry 
examination.  38 C.F.R. § 3.159(c)(4).

As for the issue of entitlement to service connection for a 
low back disorder, the Board finds that the veteran should 
undergo another VA spine examination for the purpose of 
determining whether the veteran suffers from a low back 
disorder related to her military service.

Accordingly, the case is hereby REMANDED for the following:

1.  As for the issues of entitlement to 
service connection for a nerve and foot 
disorder, development contemplated by the 
VCAA should be undertaken, including, but 
not limited to, informing the veteran of 
the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information, and any 
evidence not previously provided to VA, 
which is necessary to substantiate these 
claims and whether VA or the veteran is 
expected to obtain any such evidence.

2.  The veteran should be scheduled for a 
VA podiatry examination to ascertain the 
etiology of any foot disorder that might 
be present.  In this regard, the examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any foot disorder that may be present, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such disorder was present during 
service or otherwise related to the 
veteran's military service.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of her current 
low back disorder.  The claims folder 
must be made available to the examiner.  
The examiner is asked to review of the 
claims folder, with particular attention 
to service medical records, private 
medical records dated in 1982 and 1986, 
VA treatment records, and the August 2002 
VA examination, as well as any records 
received from the Texas Workers 
Compensation Commission.  Following 
examination and review of the claims 
folder, the examiner should provide the 
appropriate diagnosis of the veteran's 
low back disorder, if any.  The examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is related to service.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA
 or Board) is the final decision for all issues addressed in the "Order" 
section of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the Board 
did this in your case, then a "Remand" section follows the "Order."  
However, you cannot appeal an issue remanded to the local VA office because 
a remand is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



